Title: To George Washington from Major General Israel Putnam, 28 March 1779
From: Putnam, Israel
To: Washington, George


Dear Sir
Camp Reading [Redding, Conn.] 28 March. 1779
By the return of Major Humphrys from New London I am just informed, of the situation of matters in that quarter, & the apprehensions, the inhabitants are under of an immediate attack upon the Fortifications & shipping in the Harbour.
On Sunday last, a fleet of twenty eight sail of transports appeared off Fishers Island, standing from the Eastward, under convoy of a 50 Gun Ship, and in the Gale of Wind on monday, fourteen of them were stranded on Gardeners Island, in such a manner as gives but little prospect of their being got off—This account is given by Captain Conckling of the Privateer Sloop Eagle, who saw & counted them on tuesday, who also captured a Schooner of the same fleet, which with seven other sails was standing into Sagg Harbour, the remaining six, have not been heard of, since the Storm—The prisoners inform that the abovementioned, were light transports bound from New Port to Sagg Harbour, the object unknown to them—But as there are neither forage, fuel, or provisions there, it is almost certain, the troops at that place were to embark on Board of it—The Renown came to anchor the 24th Inst. of[f] New London Harbour, within three miles off the light House, so as not only effectually to block up a Frigate & two 20 Gun Ships in that Harbour, But also to prevent the two Frigates in Connecticut River from being got out, whether a more serious design, is not formed against them your Excellency will determine for yourself, & in that case whether the disaster their fleet has met with, will only retard or entirely frustrate it.
The arrival of Sir Harry Clinton at the East end of the Island, the appearance of this fleet, the news that another had entered the Sound by the way of Hell Gate, & the concurring accounts from all quarters that the Enemy were preparing to make a descent on the Coast, induced the Inhabitants to prevail on General Parsons (who was returning by my order to Camp) to reassume the Command there, untill he could hear from me, & also to solicit that a reinforcement might be sent if possible.
From Lieut. Col. Sherman who is on the advanced Lines, I have likewise intelligence that Worms’ Yagers have embarked, that 61 Sail of Transports lie of[f] White Stone Ferry, & that the inhabitants on Long Island report the Enemy are forming an expedition against New London.
By a Letter from Lt Col. Gray this Moment recd, I learn that thirty Sail passed the Harbour of Norwalk Yesterday, standing to the Easward, And Major Alden, who arriv’d last evening from Fairfield mentions, that there were a large number of Shipping under the Long Island Shore, as far as the eye could reach.
We have also a report that a large fleet has been seen on the South Side of Long Island, said by the Enemy to contain a reinforcement from England, but by some of our friends, to be the fleet from Georgia, on its Return to New York.
In this situation of affairs, I thought it my duty, to dispatch another Express, And so I hope to receive Your Excellencys Commands by the former before this shall reach you, Yet I think in such a critical conjuncture, your directions cannot be too explicit, & I must accordingly most earnestly desire to be inform’d by the return of this bearer, Whether you would have the Troops remain in their present position, or advanced to the Sea Coast, Whether you would have the Detachment at New London withdrawn, continued in their present situation, or reinforced—And in general what plan of operation you would wish me to pursue—For you may rest assured I shall ever receive your Orders with pleasure & execute them with fidelity.
Since my last Hazen’s Regt has march’d, as has also the first Division of Poors Brigade—The Roads have been & still continue so impassable, that the remainder have not yet moved from this ground. I am with great respect Your Excellencys Most Obedient Humble Servant
Israel Putnam
